HOLMES, Judge
(concurring in the result).
I concur in the result reached by the majority.
This court has recognized that a “change of assignment in the same school might be as objectionable to the teacher as would a change in assignment to another school. It could just as easily be a vehicle for exerting political or personal reasons.” Bramlett v. Alabama Tenure Commission, 341 So.2d 727, 729 (Ala.Civ.App.1977). In other words, a change of teaching assignments within the same school may constitute a transfer of the teacher “from one position ... to another” within the meaning of Ala. Code (1975), § 16-24-5, entitling that teacher to a hearing regarding such transfer.
Thus, in my opinion, this court should not be understood as holding that a change in teaching assignments or course matter can never be a “transfer” of the teacher’s “position” under § 16-24-5.
Under the facts of this case, however, as reflected in the record, the change in the teacher’s course assignments does not appear to be a transfer of his position, and I, therefore, concur in the result reached by the majority.